Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-571

IN RE RUSSELL W. WARNOCK,
                   Respondent.                    DDN: 269-16
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No.     418808

BEFORE:      Thompson, Associate Judge, and Washington and Farrell, Senior
           Judges.
                                  ORDER
                        (FILED – November 2, 2017)

       On consideration of the certified order suspending respondent from the
practice of law in the state of Colorado for three years with reinstatement
conditioned upon a showing of fitness; this court’s June 9, 2017, order temporarily
suspending respondent and directing him to show cause why identical reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel
regarding reciprocal discipline; and it appearing that respondent did not file a
response to the show cause order or file the required D.C. Bar R. XI, § 14 (g)
affidavit, it is

        ORDERED that Russell W. Warnock is hereby suspended from the practice
of law in the District of Columbia for three years with reinstatement subject to a
fitness requirement. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c)
will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002)
(explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). For the purpose of eligibility to petition
for reinstatement, the suspension will not begin to run until such time as respondent
files a D.C. Bar R. XI, § 14 (g) affidavit.


                                PER CURIAM